                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION




DWAYNE J. DENNIS and HAZEL R.D.                            No. 3:18-cv-00555-YY
DENNIS,

              Plaintiffs,

       v.

JP MORGAN CHASE BANK,                                      ORDER

              Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge You issued a Findings and Recommendation [61] on November 13,

2018, in which she recommends the Court grant Defendant’s Request for Judicial Notice [33]

and Motion to Dismiss [31]. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Plaintiffs filed timely objections to the Findings and Recommendation. When any party

objects to any portion of the Magistrate Judge’s Findings and Recommendation, the district court


1 - ORDER
must make a de novo determination of that portion of the Magistrate Judge’s report. 28 U.S.C. §

636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiffs’ objections. The Court adopts Judge You’s

findings that (1) this Court lacks subject matter jurisdiction over Plaintiffs’ unexhausted claims

that arise out of the acts or omissions of failed bank Washington Mutual and (2) the case should

be dismissed with prejudice for failing to state a claim under Federal Rule of Civil Procedure

12(b)(6). However, the Court declines to reach the question of whether Plaintiffs’ claims are

barred by the Rooker-Feldman doctrine.

       The Court has reviewed the pertinent portions of the record de novo and finds no error in

the Magistrate Judge’s Findings and Recommendation.

                                         CONCLUSION

       The Court ADOPTS in part Magistrate Judge You’s Findings and Recommendation [61].

Defendant’s Request for Judicial Notice [33] and Motion to Dismiss [31] are GRANTED. This

case is dismissed with prejudice.



       IT IS SO ORDERED.

       DATED this          day of ____________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
